Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
Inventor to file provisions of the AIA .    	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mixer in claims 1 and 7; and a depth map generator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
4. 	This application is mislabelled as a division of U.S. Patent Application No. 15/937,797.  A divisional application is often filed as a result of a restriction requirement made by the examiner. No restriction requirement is found in the parent application ‘797. Thus, the application is treated as a continuation of application ‘797.  
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Appl. No. 16/842,791
Pat. No. 10,650,542
Claim 7. A depth map generation device for merging multiple depth maps, comprising:
Claim 10.  A depth map generation device for merging multiple depth maps, comprising:
an image capture module comprising at least two image capture pairs, and each image capturer pair of the at least two image capture pairs is composed of two image capturers, or composed of an image capturer and a light source;
an image capture module comprising at least two image capture pairs, and each image capturer pair of the at least two image capture pairs is composed of two image capturers, or composed of an image capturer and a light source;
a depth map generator coupled to the image capture module for generating at least two depth maps corresponding to the at least two image capture pairs according to images captured by the at least two image capture pairs; and
a depth map generation circuit coupled to the image capture module for generating at least two depth maps corresponding to the at least two image capture pairs according to images captured by the at least two image capture 
pairs;  and
a mixer coupled to the depth map generator for merging the at least two depth maps to 
circuit coupled to the depth map generation circuit for merging the at least according to smoothness of each block of the at least two depth maps, wherein the each block comprises at least one pixel, and the at least two depth maps have different 
characteristics. 



6. 	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,650,542. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 10 requires the additional element of “. . . according to smoothness of each block of the at least two depth maps, wherein the each block comprises at least one pixel . . .”, not required by application claim 7.  However, the conflicting claims are not patentably distinct from each other because:
•    The claims recite common subject matter;
•    Whereby application claim 7, which recite the open ended transitional phrase "comprising", does not preclude the additional elements recited by patent claim 10, and 
•    Whereby the elements of application claim 7 are fully anticipated by representative Patent claim 10, and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).  
Notice re prior art available under both pre-AIA  and AIA 

7.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
8.    	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz, et al. (US 2012/0056982 A1).

	With regard to claim 2, the depth map generation device of claim 1, wherein the each image capturer pair has a baseline, and the at least two depth maps correspond to at least two baselines (See for example, paragraph 0105).
	With regard to claim 7, claim 1 encompasses all of the limitations recited in this claim, and is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 7.  Claim 7 differs from claim 1 only in that it recites an image capture module comprising at least two image capture pairs.  Fortunately, Katz, et al. (See for example, “depth camera system”, in Fig.2; paragraph 0069; and 0105) teach this feature.
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. 	Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu. Et al. (2017/0337703 A1).
14. 	With regard to claim 7, Wu, et al. disclose a depth map generation device for merging multiple depth maps (See for example, Figs. 1-4), comprising: an image capture module, i.e., system 100, comprising at least two image capture pairs, and each image capturer pair of the at least two image capture pairs is composed of two image capturers (See for example, paragraphs 0023 and 0027, Figs. 1 and 3-4), or composed of an image capturer and a light source; a depth map generator, i.e., image processing device 140, coupled to the image capture module for generating at least two depth maps corresponding to the at least two image capture pairs according to images captured by the at least two image capture pairs (See for example, paragraph 0027 and 0029; and Figs. 1-3); and a mixer, i.e., image processing device 140,  coupled to the depth map generator for merging, i.e., integrating, the at least two depth maps to generate a final depth map, wherein the at least two depth maps have different characteristics (different lengths of baselines, for example) (See for example, paragraphs 0007 and 0029, paragraph 0029; and Figs. 2-3).  Thus, each of the requirements of claim 7 is met.
With regard to clam 9, the depth map generation device of claim 7, wherein the at least two depth maps are represented by disparity (See for example, paragraph 0039).
Claim Rejections - 35 USC § 103
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

16. 	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KATZ, et al. ‘982 in view of Bartels, et al. (US 10,872,396 B2).
17. 	With regard to claim 4, Katz, et al. (hereinafter “Katz”) discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Katz does not expressly call for wherein the at least two image capture pairs have a same optical center.  However, Bartels (See for example, col. 1, lines 39-53) teaches this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Bartels, et al. with Katz, and to do so would at least allow minimizing parallax errors (See for example, col. 1, lines 43-44). Therefore, it would have been obvious to combine Katz with Bartels, et al. to obtain the invention as specified in claim 4.  
 	Claim 8 is rejected the same as claim 4. Thus, argument similar to that presented above for claim 4 is applicable to claim 8.
18. 	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu, et al. (US 2017/0337703 A1)in view of Mirbach, et al. (2015/0235351 Al).
19. 	With regard to claim 1,  Wu, et al. (hereinafter “Wu”) discloses a depth map generation device for merging multiple depth maps (See for example, Figs. 1-4), comprising: at least two image capturers (See for example, Figs. l and 3-4, at least three image capturing device 110, 120, and 130); 
With regard to claim 2, the depth map generation device of claim 1, wherein the each image capturer pair has a baseline, and the at least two depth maps correspond to at least two baselines (See for example, Fig. 3 or 4, and the associated text of Wu).

With regard to claim 5, the depth map generation device of claim 1, wherein the at least two depth maps are represented by disparity (See for example, paragraph 0039 and 0004 of Wu).
20. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mirbach, et al. as applied to claims 1-3 and 5 above, and further in view of Narasimha, et al. (US 2014/0198977 A1).
21. 	With regard to claim 6, Wu (as modified by Mirbach, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 19, and incorporated herein by reference.  Wu (as modified by Mirbach, et al.)  does not expressly call for wherein when the mixer merges the at least two depth maps to generate the final depth map, the mixer executes an operation on at least one of the at least two depth maps to make disparities of the at least two depth maps match each other. However, Narasimha, et al. (See for example, paragraphs 0017-0018) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Narasimha, et al. into the system of Wu (as modified by Mirbach, et al.) in order to improve the quality of the depth maps (See for example, paragraph 0018, lines 1-2).  Therefore, it would have been obvious to .   
22. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Narasimha, et al. (US 2014/0198977 A1).
23. 	With regard to claim 10, Wu discloses all of the claimed subject matter as already addressed above in paragraph 14, and incorporated herein by reference.  Wu does not expressly call for wherein when the mixer merges the at least two depth maps to generate the final depth map, the mixer executes an operation on at least one of the at least two depth maps to make disparities of the at least two depth maps match each other. However, Narasimha, et al. (See for example, paragraphs 0017-0018) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Narasimha, et al. into the system of Wu in order to improve the quality of the depth maps (See for example, paragraph 0018, lines 1-2).  Therefore, it would have been obvious to combine Wu with Narasimha, et al. to obtain the invention as specified in claim 10.   
Conclusion
24. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Application Publication No. 2018/0091798 (See for example, paragraph 0061).
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665